ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-26 are allowed because the prior art made of record does not teach a drone docking station, or a system for charging at least one drone, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-11, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
the docking shaft having a drone entrance end and a drone exit end opposite the drone entrance end; and
a drone guiding thread helically disposed along the elongated docking shaft, the drone guiding thread configured to engage with a corresponding guiding region on the at least one drone  to allow the at least drone to move along the drone guiding thread from the drone entrance end to the drone exit end.

4.         With respect to claim 12-22, the prior art made of record fails to teach the combination of steps recited in claim 12, including the following particular combination of steps as recited in claim 12, as follows:
 end opposite the drone entrance end; and
a drone guiding thread helically disposed along the elongated docking shaft, the drone guiding thread configured to engage with a corresponding guiding region on the at least one drone to allow the at least drone to move along the drone guiding thread from the drone entrance end to the drone exit end; 
the drone guiding thread to allow the at least one drone to travel along the drone guiding thread from the drone entrance end to the drone exit end.

5.         With respect to claim 23-26, the prior art made of record fails to teach the combination of steps recited in claim 23, including the following particular combination of steps as recited in claim 23, as follows:
the docking shaft having a drone entrance end and a drone exit end opposite the drone entrance end;
at least one drone guiding portion helically encircling an exterior portion
of the docking shaft, the at least one drone guiding portion configured to engage with a corresponding at least one guiding portion on the at least one drone to allow the at least one drone to move along the at least one drone guiding portion of the docking shaft from the drone entrance end to the drone exit end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851